Title: To Thomas Jefferson from Hardin Davis, 1 March 1806
From: Davis, Hardin
To: Jefferson, Thomas


                        
                            Sir
                            
                            Charlottesville 1st. March 1806
                        
                        Mr. Triplett T. Estes complains that the compensation allowed him for carrying the Mail from hence to Staunton
                            is inadequate to the expences necessary in performing the same and has requested that I would state his situation to you
                            (as I have once done to the Postmaster Genl.) hopeing thereby to obtain an additional compensation.
                        I am quite a Stranger to the expences absolutely necessary which Mr. Estes States as follows
                        
                     
                        
                           For ware & tare of the Carriage where no Accident happens
                           $ 125
                           
                              ⅌ an.
                        
                        
                           Keeping eight horses at $100 each
                           800
                           
                        
                        
                           For a Driver 15$ ⅌ month
                           180
                           
                        
                        
                           
                           $ 1105
                           
                        
                     
                  
                        
                        He is however willing to carry the Mail as heretofore for eight hundred Dollars ⅌ an. and no less.   His
                            situation is this Mr. Isaac Hays (since deceased) had contracted to carry this Mail for $400 ⅌ annum but finding it
                            not a profitable business pass’d it to his brother James Hays who pass’d it in like manner to Mr. T. T. Estes. Mr. Estes
                            informs me that he undertook it under an impression that the Post office department would not suffer him to loose but
                            would pay him a reasonable compensation for his Services.
                        An application has been lately made to the Department & his pay raised to $550 for which he declares he
                            cannot continue but must give up the business to the person of whom he received it
                        Mr. Estes appears to spare no expence or pains to render himself compleatly Situated to perform his duty
                            faithfully which he has heretofore done as far as has come within our knowledge at this office and I should be sorry for
                            him to loose it and think it would be to the interest of the post Office department to continue him.
                        I am Sir with great respect Your Ob. Servt.
                        
                            Hardin Davis asst. Postmaster
                        
                    